DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Election/Restrictions
Applicant's election with traverse of Species II in the reply filed on February 4, 2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because the species include divergent subject matter necessitating different fields of search including different resources and search strings. MPEP 808.02 sets forth that different fields of search is a reason that establishes a search burden.
The requirement is still deemed proper and is therefore made FINAL.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "a selected peripheral wire" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 depends from claim 15 which previously sets forth a selected peripheral wire. It is unclear as to whether claim 14 refers to the same wire as claim 15 or a different wire. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 9-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (U.S. Pub. No. 2014/0353670 A1) in view of Kwon et al. (U.S. Pub. No. 2015/0179728 A1).
Regarding claim 1, Youn discloses a display device comprising;
a substrate including a display area (FIG. 1: AA, see paragraph 0040), the display area including a plurality of pixels configured to display an image (FIG. 1: PA, see paragraph 0040) and a pad area adjacent to the display area and configured to transfer electrical signals (FIG. 1: NA, see paragraph 0040), wherein at least a portion of the pad area is bent (FIG. 1: BA, see paragraph 0060);
an insulating layer disposed on the substrate and including a groove in the pad area (FIG. 5: 104, see paragraph 0063), wherein the groove includes a first sidewall adjacent the display area and a second sidewall opposite the first sidewall (FIG. 5: 104 includes first and second sidewalls); and

Youn is silent in regards to a cutoff portion, the cutoff portion disposed between adjacent peripheral wires, wherein the cutoff portion has a plurality of recesses recessed from the first sidewall to the display area.
Kwon discloses the insulating layer including a cutoff portion (FIG. 1: the sidewall of the groove is defined as the outer edge points of 130 with cutoff portions being the portions that cut back in towards the display area), the cutoff portion disposed between adjacent peripheral wires (FIG. 1: cutoff portions disposed between adjacent wires 140), wherein the cutoff portion has a plurality of recesses recessed from the first sidewall to the display area (FIG. 1: cutoff portions are recessed from the edge back towards DA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the cutoff portions of Kwon to the insulating layer of Youn so as to minimize crack formation (see paragraph 0056).
Regarding claim 2, Youn discloses the groove extends in a direction crossing a direction in which the peripheral wires extends (FIG. 4: grooves have extension in top of page/bottom of page direction while wires extend left/right).
Regarding claim 3, Youn, as previously modified by Kwon, discloses the cutoff portion is formed of the same material as the insulating layer (the cutout portion is formed by indenting the insulating layer, thus both are formed on the same layer). 
Regarding claim 4, Youn, as previously modified by Kwon, discloses is formed of the same material as the insulating layer (the cutout portion is formed by indenting the insulating layer, thus both are formed of the same material).
Regarding claim 5, Youn, as previously modified by Kwon, discloses wherein the cutoff portion is integrally formed with the insulating layer (the cutout portion is an integral part of the insulating layer). 
Regarding claim 7, Youn discloses the display area includes a display wire extending from the pixel to the pad area, and wherein an end region of the peripheral wire contacts the display wire through a first contact hole (FIG. 5: LK connected to GL through LKH).
Regarding claim 9, Youn discloses the display area is connected to the display wire and includes a thin film transistor comprising a gate electrode (FIG. 2: 113, see paragraph 0047), a source electrode (FIG. 2: 114a, see paragraph 0049), and a drain electrode (FIG. 2: 114b, see paragraph 0049), wherein the display wire is formed of the same material as the gate electrode (see paragraph 0074), and wherein the peripheral wire is formed of the same material as the source and drain electrodes (see paragraph 0073).
Regarding claim 10, Youn discloses the height of the cutoff is substantially equal to that of the insulating layer (the cutoff and the insulating layer are made from the same layer and thus have substantially equal heights).
Regarding claim 11, Youn discloses a display device comprising;
a substrate including a display area (FIG. 1: AA, see paragraph 0040), the display area including a plurality of pixels configured to display an image (FIG. 1: PA, see paragraph 0040) and a pad area adjacent to the display area and configured to transfer electrical signals (FIG. 1: NA, see paragraph 0040), wherein at least a portion of the pad area is bent (FIG. 1: BA, see paragraph 0060);
an insulating layer disposed on the substrate and including a groove in the pad area (FIG. 5: 104, see paragraph 0063), wherein the groove includes a first sidewall adjacent the display area and a second sidewall opposite the first sidewall (FIG. 5: 104 includes first and second sidewalls); and
a plurality of peripheral wires disposed on the insulating layer (FIG. 5: LK, see paragraph 0061.

Kwon discloses the insulating layer further comprising a cutoff portion, the cutoff portion has a plurality of recesses recessed from the first sidewall to an edge of the pad area, wherein the cutoff portion is interposed between adjacent peripheral wires (FIG. 1: the sidewall of the groove is defined as the outer edge points of 130 with cutoff portions being the portions that cut back in towards the display area). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the cutoff portions of Kwon to the insulating layer of Youn so as to minimize crack formation (see paragraph 0056).
Regarding claim 12, Youn discloses the height of the groove is less than that of the rest of the insulating layer (FIG. 1 height of groove less than that of 104).
Regarding claim 14, Youn discloses a selected display wire and the selected peripheral wire overlap in an overlap region in the display area (FIG. 1: GL overlaps LK).
Regarding claim 15, Youn discloses the sidewall overlaps a selected peripheral wire in the depth dimension of the device (FIG. 1: 104 overlaps LK).
Regarding claim 16, Youn, as previously modified by Kwon, discloses the width of the cutoff portion is less than the width of the peripheral wire (FIG. 1: width of 140 is greater than width of cutoff portions). 
Regarding claim 17, Youn discloses a display device comprising:
a substrate including a display area (FIG. 1: AA, see paragraph 0040), the display area including a plurality of pixels configured to display an image (FIG. 1: PA, see paragraph 0040) and a pad area adjacent to the display area and configured to transfer electrical signals (FIG. 1: NA, see paragraph 0040), wherein at least a portion of the pad area is bent (FIG. 1: BA, see paragraph 0060);

a plurality of peripheral wires disposed on the insulating layer (FIG. 5: LK, see paragraph 0061.
Youn is silent in regards to a cutoff portion, the cutoff portion disposed between adjacent peripheral wires, wherein the cutoff portion has a plurality of recessed from the first end portion to the display area.
Kwon discloses a cutoff portion, the cutoff portion disposed between adjacent peripheral wires, wherein the cutoff portion has a plurality of recessed from the first end portion to the display area (FIG. 1: the sidewall of the groove is defined as the outer edge points of 130 with cutoff portions being the portions that cut back in towards the display area). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the cutoff portions of Kwon to the insulating layer of Youn so as to minimize crack formation (see paragraph 0056).
Regarding claim 18, Youn discloses a display device comprising:
a substrate including a display area (FIG. 1: AA, see paragraph 0040), the display area including a plurality of pixels configured to display an image (FIG. 1: PA, see paragraph 0040) and a pad area adjacent to the display area and configured to transfer electrical signals (FIG. 1: NA, see paragraph 0040), wherein at least a portion of the pad area is bent (FIG. 1: BA, see paragraph 0060);
an insulating layer disposed on the substrate and including a groove in the pad area (FIG. 5: 104, see paragraph 0063), wherein the groove includes a first sidewall adjacent the display area and a second sidewall opposite the first sidewall (FIG. 5: 104 includes first and second sidewalls); 

a plurality of peripheral wires disposed on the insulating layer (FIG. 5: LK, see paragraph 0061.
Youn is silent in regards to the insulating layer further comprising a cutoff portion, the cutoff portion has a plurality of recesses recessed from the first end portion to the display area, wherein the cutoff portion is interposed between adjacent peripheral wires.
Kwon discloses he insulating layer further comprising a cutoff portion, the cutoff portion has a plurality of recesses recessed from the first end portion to the display area, wherein the cutoff portion is interposed between adjacent peripheral wires (FIG. 1: the sidewall of the groove is defined as the outer edge points of 130 with cutoff portions being the portions that cut back in towards the display area). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the cutoff portions of Kwon to the insulating layer of Youn so as to minimize crack formation (see paragraph 0056).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (U.S. Pub. No. 2014/0353670 A1) in view of Kwon et al. (U.S. Pub. No. 2015/0179728 A1) as applied to claim 1 above, and further in view of Hwang et al. (U.S. Pub. No. 2016/0100483 A1).
Regarding claim 8, the combination is silent in regards to the pad area includes a pad electrode and a pad wire, wherein the other end of the peripheral wire contacts the pad wire through a second contact hole, and wherein the pad electrode contacts the pad wire through a pad contact hole.
Hwang discloses the pad area includes a pad electrode (FIG. 5: 250, see paragraph 0067) and a pad wire (FIG. 5: 260, see paragraph 0067), wherein the other end of the peripheral wire contacts the pad wire through a second contact hold (FIG. 5: 270 contacts 260) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the pad of Hwang to the teachings of Youn so as to ensure a sufficient design margin for contact (see paragraph 0090).
Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819